Citation Nr: 1811849	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability to include a total arthroplasty.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record. 

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets having to remand the Veteran's claim; however, the Board finds that additional development is necessary before the claim on appeal is considered.

At the April 2017 Board hearing the undersigned VLJ noted that there is a current diagnosis of the Veteran's left knee and found the Veteran credible as to his testimony that he sustained an injury to his left knee in service when he fell off a truck.  The evidence of record, however, lacks sufficient evidence showing the Veteran's current disability is related to his in-service injury.  The only opinion of record addressing the etiology of the Veteran's left knee pathology is the May 2012 VA examination.  The examiner noted the Veteran's assertion that he injured his knee at the same time he injured his neck however the examiner only provided an opinion as to the etiology of the Veteran's left knee disability as secondary to his service-connected cervical spine condition.  The examiner did not provide an opinion as to the Veteran's left knee disability on a direct basis.  

The Board finds that this opinion is not adequate for adjudication purposes as it does not provide an opinion as to all theories of service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA or private treatment records and associate them with the electronic claims file to the extent possible.  

2.  Obtain a VA addendum opinion to determine the nature and etiology of the Veteran's left knee disability.  The electronic claims file and a copy of this remand should be made available to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination should be scheduled only if the examiner deems it necessary to prepare the addendum medical opinion.  The examiner should offer an opinion as to the following:

Is it at least as likely as not that the Veteran's left knee disability is related to service?  In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including falling off a truck during active duty and observable symptomatology to include experiencing back pain while on active duty and after discharge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A rationale must be provided to support the opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




